Citation Nr: 0534450	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for multiple residual burn 
scars of both feet, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1962, and active duty for training from July to 
September 1963.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating action that denied a rating in 
excess of 10 percent for multiple residual burn scars of both 
feet.  The veteran filed a Notice of Disagreement in November 
2002, and the RO issued a Statement of the Case (SOC) in 
December 2002.  The veteran filed a Substantive Appeal in 
January 2003.

In February 2004, the veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record. 

In June 2004, the Board remanded this matter to the RO for 
further development of the evidence and for due process 
development.  After accomplishing further action, the RO 
continued the denial of a rating in excess of 10 percent for 
multiple residual burn scars of both feet (as reflected in 
the October 2005 SSOC), and returned the matter to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Objective findings associated with the veteran's multiple 
residual burn scars of both feet include normal ankle joint 
movements, a 2 X 3 cm. left foot arch scar, and a 1 cm. right 
great toe scar on recent VA examinations; the veteran 
subjectively complains of pain with ambulation and 
intermittent numbness of the left foot.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
multiple residual burn scars of both feet are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.118, 
Diagnostic Codes 5284, 7801, 7802, 7803, 7804, 7805 (2002 and 
2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him about what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.
 
Through the August and October 2001 and January 2002 RO 
letters, the January 2002 rating action, the December 2002 
SOC, the January 2004 RO letters, the June 2004 and March 
2005 RO letters, and the October 2005 SSOC, the veteran and 
his representative were variously notified of the legal 
authority governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection 
therewith.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

The Board also notes that the RO letters, SOC, and SSOC 
variously informed the veteran and his representative of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the June 2004 RO letter informed the appellant 
of the VCAA's requirements, and notified him that he could 
help with his claim by informing VA of any additional 
information or evidence that he wanted it to try to obtain 
for him, where to send additional evidence or information 
concerning his appeal, and where he could request assistance 
if needed.  The latter RO letter specifically notified the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  Accordingly, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant about what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, all of RO documents strictly meeting the 
VCAA's notice requirements were not provided to the veteran 
prior to the January 2002 rating action on appeal.  However, 
the Board finds that the lack of pre-adjudication notice in 
this appeal does not prejudice the veteran in any way.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action on appeal, numerous RO letters, the SOC, 
and SSOC issued between 2001 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim in October 2005 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  The RO, on 
its own initiative, as well as pursuant to the Board's 
remand, has made reasonable and appropriate efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
his claim, to include obtaining all available post-service VA 
medical records.  A transcript of the veteran's February 2004 
Board hearing has been associated with the record and the 
testimony considered in adjudicating this claim.  Although in 
June 2004 the RO requested the veteran to provide the name 
and address of the physician he testified examined his foot 
scars in approximately July 2003, as well as authorization to 
enable the VA to obtain copies of such examination report and 
any records of follow-up medical treatment, he failed to 
respond.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which assigns ratings based on average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
Historically, by rating action of April 1964, the RO granted 
service connection and assigned a 10 percent rating for 
multiple residual burn scars of both feet, effective 
September 27, 1963.  The initial rating was assigned under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5284.  However, given the nature of the disability, 
diagnostic criteria for evaluating scars also are for 
consideration in rating the veteran's residual burn scars of 
both feet.

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, to include scars, as set forth in 
38 C.F.R. § 4.118, DCs 7800-7833.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002).  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  

As the RO has considered both the former and revised 
applicable criteria for rating the veteran's multiple 
residual burn scars of both feet, and furnished him notice of 
the revised criteria (as reflected in the October 2005 SSOC), 
there is no due process bar to the Board also considering the 
former and revised applicable criteria. 

Under the criteria of DC 5284, moderate foot injuries warrant 
a 10 percent rating.  20 or 30 percent ratings require 
moderately-severe or severe foot injuries, respectively.  A 
40 percent rating requires that the residuals be so severe as 
to result in actual loss of use of the foot.

Standard range of ankle motion is from 0 to 20 degrees of 
dorsiflexion and from     0 to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71, Plate II.   

Under the criteria of former DC 7801 (as in effect prior to 
August 30, 2002), third degree burn scars with an area or 
areas exceeding 6 square inches (38.7 sq. cm.) warrant a 10 
percent rating.  A 20 percent rating requires an area or 
areas exceeding 12 square inches (77.4 sq. cm.).  A 30 
percent rating requires an area or areas exceeding one-half 
square foot (.05 sq. m.).  A 40 percent rating requires an 
area or areas exceeding 1 square foot (.1 sq. m.).

Under the criteria of former DC 7802 (as in effect prior to 
August 30, 2002), second degree burn scars with an area or 
areas approximating 1 square foot (.1 sq. m.) warrant a 10 
percent rating.  10 percent is the maximum rating assignable 
under former DC 7802.  

Under the criteria of former DC 7803 (as in effect prior to 
August 30, 2002), superficial scars which are poorly 
nourished, with repeated ulceration, warrant a       10 
percent rating.  10 percent is the maximum rating assignable 
under former DC 7803.  

Under the criteria of former DC 7804 (as in effect prior to 
August 30, 2002), superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
rating.  10 percent is the maximum rating assignable under 
former DC 7804.

Under the criteria of former DC 7805 (as in effect prior to 
August 30, 2002), scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.

Under the criteria of revised DC 7801 (as in effect since 
August 30, 2002), scars that involve an area other than the 
head, face, or neck that are deep or that cause limited 
motion, with an area or areas exceeding 6 square inches (38.7 
sq. cm.), warrant a 10 percent rating.  A 20 percent rating 
requires an area or areas exceeding 12 square inches (77.4 
sq. cm.).  A 30 percent rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.).  A 40 percent 
rating requires an area or areas exceeding 144 square inches 
(929 sq. cm.).  A deep scar is one associated with underlying 
soft tissue damage.

Under the criteria of revised DC 7802 (as in effect since 
August 30, 2002), scars that involve an area other than the 
head, face, or neck that are superficial and that do not 
cause limited motion, but involve an area of 144 square 
inches (929 sq. cm. or greater, warrant a 10 percent rating.  
10 percent is the only rating assignable under revised DC 
7802.

Under the criteria of revised DC 7803 (as in effect since 
August 30, 2002), superficial scars that are unstable warrant 
a 10 percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.           10 percent is the 
only rating assignable under revised DC 7803.

Under the criteria of revised DC 7804 (as in effect since 
August 30, 2002), superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  10 
percent is the only assignable under revised DC 7804.

Under the criteria of revised DC 7805 (effective since August 
30, 2002), scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 10 
percent for the veteran's multiple residual burn scars of 
both feet is not warranted under either the former or revised 
applicable criteria.  

First, the Board finds that a rating in excess of 10 percent 
is not warranted under DC 5284, as overall moderately-severe 
residuals of foot injury have not been shown.  Although on 
November 2001 VA examination, the veteran complained of a 
sharp and aching sensation in the left foot which limited his 
walking to 10 to 12 minutes and standing to 20 minutes, he 
had no problems ascending or descending stairs, and the 
examiner observed no problems when he ambulated approximately 
200 feet on examination.  The veteran was able to demonstrate 
a tandem gait and a heel-to-shin maneuver for coordination 
testing bilaterally, and he was able to dorsiflex and plantar 
flex both feet, rise up on his toes, and rock back on his 
heels.  The veteran complained of pain and intermittent 
numbness on the plantar surface of the left foot accompanied 
by incidences of infection on February 2004 VA examination, 
but denied weakness, tingling, joint swelling, ecchymosis, 
rash, foot swelling, or structural deformity of the 
extremities.  Moreover, gait was normal and without 
difficulty, both feet were structurally normal, movements 
were normal at the ankle joints, and sensory and motor 
reflexes were within the normal range.  Although on June 2005 
VA examination the veteran complained that he could only walk 
for 10 or 15 minutes without left foot discomfort, the 
examiner noted that he was ambulatory enough to be able to 
play a round of golf using a cart.              

Turning next to the former criteria for rating scars, the 
Board notes that the veteran has already been assigned a 
rating commensurate with the 10 percent rating available 
under former DCs 7802, 7803, and 7804; hence, there is no 
basis for further consideration of those DCs. 

Moreover, clinical findings on the 2001, 2004, and 2005 VA 
examinations all show that a rating in excess of 10 percent 
is also not warranted under former DC 7801, as the veteran's 
foot scars do not involve an area or areas exceeding 12 
square inches (77.4 sq. cm.).  The 2001 examination showed 
only an approximately 1.5-cm. area of hypopigmentation and 
some loss of tissue at approximately the left 5th 
metatarsophalangeal joint.  The 2004 examination showed only 
a definite, demarcated, brownish, irregularly-shaped, macular 
area to the posterior surface of the left foot, directly 
below the left great toe, that the veteran stated at times  
became intermittently infected.  The 2005 examination showed 
only a 2 X 3 cm. scar on the arch of the left foot, and a 
small 1 cm. scar on the right great toe.           

The Board also finds that, since August 30, 2002, a rating in 
excess of 10 percent is not warranted under any of the 
revised criteria for rating scars.  

There is no basis for a rating greater than 10 percent under  
the revised criteria of DC 7801, as foot scars that involve 
an area or areas exceeding 12 square inches (77.4 sq. cm.) 
required for a 20 percent rating have not been demonstrated.  
The pertinent evidence for consideration includes the 
abovementioned findings on the 2004 and 2005 VA examination 
reports.  

The veteran has already been assigned a rating commensurate 
with the 10 percent rating available under revised DCs 7802, 
7803, and 7804; hence, there is no basis for further 
consideration of those DCs. 

Further, a higher rating under either former or revised DC 
7805, on the basis of any related limitation of function of 
the body part which a scar affects is not warranted.  As 
noted above, overall functional impairment of the veteran's 
feet resulting from the scars already has been considering in 
evaluating the claim under DC 5284; for the reasons stated 
above, no higher rating is warranted on this basis.

The Board also points out that medical evidence does not 
establish any other findings associated with the disability 
under consideration to warrant evaluation of the disability 
under any other provision of the rating schedule. 

For all the foregoing reasons, the Board finds that a rating 
in excess of 10 percent for multiple residual burn scars of 
both feet is not warranted under any pertinent provision of 
the rating schedule, and the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

A rating in excess of 10 percent for multiple residual burn 
scars of both feet is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


